Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Introduction
This office action is in response to Applicant’s communication filed via RCE on 02/15/2022. Claims 1-2, 6, 8-9, 13, 15-16, 19 and 21-31 are pending in the application and have been examined. Claims 1, 6, 8, 13, 15, 19 and 24-26 have been amended. Claims 3-4, 10-11 and 17 have been cancelled. Claims 27-31 have been added.

Continued Examination Under 37 CFR 1.114
         A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on 02/15/2022 has been entered.

Response to Arguments
Applicant’s argument on 35 U.S.C. 102/103:
Applicant’s arguments, see pages 11-13, filed on 8/06/2021, with respect to the rejection(s) of claims 1-2, 6, 8-9, 13, 15-16, 19 and 21-31 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. Hayashi Publication No. US 2019/0073288 A1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 6, 8-9, 13, 15-16, 19, 21-23 and 27-31 are rejected under 35 U.S.C. 103 as being unpatentable over Akyamac et al. Publication No. US 2018/0005127 A1 (Akyamac hereinafter) in view of Liao et al. Publication No. US 2015/0301882 A1 (Liao hereinafter) and  Hayashi Publication No. US 2019/0073288 A1 (Hayashi hereinafter).

Regarding claim 1,
Akyamac teaches a computer-implemented method comprising:
obtaining, at an automated problem detection and alerting system, at least one dataset associated with one or more devices of a client system (Para 0037, 0050 - problem prediction system (PPS) 140 receives historical problem event data from Support Systems (SS) 130 and machine data from Problem prediction Element (PPE) 150 of network elements and client devices).
processing the at least one dataset to generate a plurality of corresponding diagnostic results (Para 0037, 0039, 0060, 0062 – The PPS 140 and PPEs 150 are configured to cooperate to support generation of a set of problem prediction rules configured for use in predicting problem events within communication system 100. Based on received machine data, the PPS 140 applies the machine data to history data to generate correlated historical problem and machine data, such that historical problem data corresponding to a particular customer segment is matched 
generating a first predictive function based on a first the diagnostic result (Para 0037, 0062 – the PPS 140 uses associated historical problem and machine data to generate a set of problem prediction rules and a set of performance metrics associated with the set of problem prediction rules. Because the PPS may generate a set of problem prediction rules, so the generated rules may include a first rule, a second rule, a third rule…; and Para 0063 – For example, a problem prediction rule may be in the form of [Machine Data 1, Machine Data 2, . . . , Machine Data n] ==> Problem Type T, wherein the “Machine Data 1, Machine Data 2, . . . , Machine Data n” are input variable of the rule that will reduce output result “Problem Type T”).
providing the first predictive function to the client system (Para 0040 - A PPE 150 at a client device may be configured to perform problem prediction locally at the PPE 150 by receiving a set of problem prediction rules from PPS 140) enabling the client system to predict the first problem with the one or more devices based on changes to the first input variable (Para 0040 - PPE 150 at the client device observes machine data, i.e. event data, in real-time at the device, applies observed machine data in real-time as input variable to the set of problem prediction rules in order to identify a predicted problem event at the client device; and Para 0098 - assume that a problem prediction rule is as follows: [Event Data 1, Event Data 4, Event Data 6 ==> Problem Type T] for a specific problem “Problem Type T”. So, a client device may dynamically monitor and predict whether the specific problem “Problem Type T” will happen at the client device based on determining whether observed data includes “Event Data 1, Event Data 4, Event Data 6”, wherein the “Event Data 1, Event Data 4, Event Data 6” are applied as changes to input variable of the problem prediction rule for the specific problem “Problem Type T”) 
Akyamac does not explicitly teach 
processing the at least one dataset with a plurality of code modules to generate a plurality of corresponding diagnostic results, wherein each particular code module of the plurality of code modules is configured to process the at least one dataset to detect a potential for a particular problem associated with the one or more devices as a particular diagnostic result of the plurality of corresponding diagnostic results.
generating a first predictive function based on a first diagnostic result from a first code module configured to detect a first problem, wherein the first predictive function maps a first input variable to the first diagnostic result.
enabling the client system to predict the first problem with the one or more devices based on changes to the first input variable without obtaining a new dataset from the client system.
Liao teaches:
processing the at least one dataset with a plurality of code modules (Para 0042, 0044 – operational data may be received by the prognostic engine (PE) from the subsystems in order to provide estimated risk of the subsystems, Fig. 6 states the system includes a plurality of PE(s) PE 1-n; and Para 0070 - wherein the prognostic engine is operating based on a software application running on the prognostic engine) to generate a plurality of corresponding diagnostic results (Para 0045 – a measure of health may be determined based on the received operational data. As states on Fig. 6, PE 1 may generate one or more diagnostic results for subsystem 1-2, PE 2 may generate one or more diagnostic results for subsystem 3 and PE “n” may generate one or more diagnostic results for subsystem “n”), wherein each particular code module of the plurality of code modules is configured to process the at least one dataset to detect a potential for a particular problem associated with the one or more devices as a particular diagnostic result of the plurality of corresponding diagnostic results (Para 0045 – based on the received operation data, the prognostic engine may detect a potential for a specific problem associated with the one or more the subsystems. For example, where the system is a cluster of printers and each subsystem is a color printer, the measure of health indicating a potential for a specific problem as how close each toner of the color printer is to failure as a result of continued use, wherein the determined potential for a specific problem is a level of remaining of black toner, magenta toner, yellow toner, and cyan toner).
generating a first predictive function based on a first diagnostic result from a first code module configured to detect a first problem (Para 0068 – a prediction function may be generated and triggered to estimate how much time is left before “hx” reaches a failure threshold), wherein the first predictive function maps a first input variable to the first diagnostic result (Para 0060 – to consider the degradation of the subsystem, the prognostics information such as prediction of remaining useful life of the determined specific problem “RUL” can be used as an input variable to a risk predictive function “W” for risk measure of the subsystem)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Akyamac to include the teachings of Liao. The motivation for doing so is to resilient optimization and control for distributed systems.
Hayashi teaches:

enabling the client system to predict the first problem with the one or more devices based on changes to the first input variable without obtaining a new dataset from the client system (Claim 6 – the prediction function unit calculates a time point at which the calculated component utilization exceeds a predetermined threshold; and Para 0097 – The prediction function unit 71 is possible to predict a time point at which the performance of components of the system deteriorates as a function of the time, so input variable of the prediction function is time, without obtaining a new dataset from the components of the system. As stated at Fig. 16, each of “Database response time” and “Component utilization” value on broken line is predicted as a function of time. So, predicted values on the broken line of each of “Database response time” and “Component utilization” function is changed based on particular input variable time point in future such as next one time point, next two time points, next three time points… on the horizontal axis which indicates time points).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Akyamac to include the teachings of Hayashi. The motivation for doing so is able to predict a future performance of the information system for reducing a load of managing the performance of the information system.

Regarding claim 2, the method of claim 1,
Akyamac teaches
wherein the first predictive function is configured to generate an updated diagnostic result based on a change to the first input variable (Para 0098 - assume that a problem prediction rule is as follows: [Event Data 1, Event Data 4, Event Data 6 ==> Problem Type T]. So, if a first set of observed machine data input variable includes [Event Data 1, Event Data 3, Event Data 6], then the output result is: “a problem type T will not predicted”. And after that, when a second set of observed changes machine data input variable includes [Event Data 1, Event Data 4, Event Data 6], then an updated diagnostic result “a problem type T will be predicted” is outputted from the rule).
Akyamac does not explicitly teach 
the first predictive function is configured to generate an updated diagnostic result with an associated updated severity level.
Liao teaches:

the first predictive function is configured to generate an updated diagnostic result with an associated updated severity level (Para 0050 – The risk measure may be used as a weighting factor of each subsystem in the optimizer which optimizes the objective considering the constraints (e.g. capacity of each generator). The output of the optimizer is fed back to the local control of the subsystem. The prognostics analysis may be built offline and updated when new measurement is received).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Akyamac to include the teachings of Liao. The motivation for doing so is to resilient optimization and control for distributed systems.

Regarding claim 6, the method of claim 1,
Akyamac teaches
generating a plurality of predictive functions including the first predictive function (Para 0037, 0062 – the PPS 140 uses associated historical problem and machine data to generate a set of problem prediction rules. Because the PPS may generate a set of problem prediction rules, so the generated rules may include a first rule, a second rule, a third rule…)
wherein each predictive function maps a different input variable associated with the specific diagnostic result for a potential problem to at least one of the specific diagnostic result or an associated severity level for the specific diagnostic result (Para 0063 – For example, a problem prediction rule may be in the form of [Machine Data 1, Machine Data 2, . . . , Machine Data n] ==> Problem Type T; i.e. machine data is mapped to inputs of the rule in order to get a predicted problem event output).
Akyamac does not explicitly teach 
generating a plurality of predicted results, wherein each predicted result is associated with a specific code module configured to generate a specific result.
Liao teaches:

generating a plurality of predicted results, wherein each predicted result is associated with a particular code module configured to generate a specific result (Para 0064 and Fig. 6 – The PE units may be distributed throughout the system and each PE unit may have a corresponding processing area defining the 
 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Akyamac to include the teachings of Liao. The motivation for doing so is to resilient optimization and control for distributed systems.


Regarding claim 21, the method of claim 1,
Akyamac does not explicitly teach 
generating a plurality of predictive functions corresponding to a plurality of the one or more devices of the client system, wherein each corresponding predictive function is associated with a particular device of the one or more devices of the client system.
Liao teaches:

generating a plurality of predictive functions corresponding to a plurality of the one or more devices of the client system, wherein each corresponding predictive function is associated with a particular device of the one or more devices of the client system (Para 0045 – based on the received operation data, the prognostic engine may detect a potential for a specific problem associated with the one or more the subsystems. For example, where the system is a cluster of printers and each subsystem is a color printer, the measure of health indicating a potential for a specific problem as how close each toner of the color printer is to failure as a result of continued use, wherein the determined potential for a specific problem is a level of remaining of black toner, magenta toner, yellow toner, and cyan toner; and Para 0068 – a prediction function may be generated and triggered to estimate how much time is left before “hx” reaches a failure threshold; and Fig. 6 shows that because processing area 610 includes two subsystem 1 (611) and subsystem 2 (612), so in response to received operation data from each subsystem, the system may generate different predictive functions for each particular subsystem).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Akyamac to include 

Regarding claim 27, the method of claim 1,
Akyamac does not explicitly teach 
wherein the first input variable is time.
Hayashi teaches:

wherein the first input variable is time (Claim 6 – the prediction function unit calculates a time point at which the calculated component utilization exceeds a predetermined threshold; and Para 0097 – The prediction function unit 71 is possible to predict a time point at which the performance of components of the system deteriorates as a function of the time, so input variable of the prediction function is time).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Akyamac to include the teachings of Hayashi. The motivation for doing so is able to predict a future performance of the information system for reducing a load of managing the performance of the information system.

Regarding claim 30, the method of claim 1,
Akyamac does not explicitly teach 
wherein the first predictive function enables the client system to predict the first problem without re-processing the at least one dataset.
Hayashi teaches:

wherein the first predictive function enables the client system to predict the first problem without re-processing the at least one dataset (Claim 6 – the prediction function unit calculates a time point at which the calculated component utilization exceeds a predetermined threshold; and Para 0097 – The prediction function unit 71 is possible to predict a time point at which the performance of components of the system deteriorates as a function of the time, so input variable of the prediction function is time, without re-processing the at least one dataset from the components of the system).


Regarding claim 8,
Akyamac teaches a non-transitory computer readable storage media encoded with instructions that, when executed by a processor of an automated problem detection and alerting system, cause the processor to perform operations comprising:
obtaining at least one dataset associated with one or more devices of a client system (Para 0037, 0039 and 0050 - problem prediction system (PPS) 140 receives historical problem event data from Support Systems (SS) 130 and historical machine data and machine data from Problem prediction Element (PPE) 150 of network elements and client devices).
processing the at least one dataset to generate a plurality of corresponding diagnostic results (Para 0037, 0039, 0060, 0062 – The PPS 140 and PPEs 150 are configured to cooperate to support generation of a set of problem prediction rules configured for use in predicting problem events within communication system 100. Based on received machine data, the PPS 140 applies the machine data to history data to generate correlated historical problem and machine data, such that historical problem data corresponding to a particular customer segment is matched to the machine data associated with that customer segment, so the reason and a potential problem associated with one or more network devices and client devices are determined).
generating a first predictive function based on a first the diagnostic result (Para 0037, 0039, 0062 – the PPS 140 uses associated historical problem and machine data to generate a set of problem prediction rules and a set of performance metrics associated with the set of problem prediction rules; and Para 0063 – For example, a problem prediction rule may be in the form of [Machine Data 1, Machine Data 2, . . . , Machine Data n] ==> Problem Type T, wherein the “Machine Data 1, Machine Data 2, . . . , Machine Data n” are input variable of the rule that will reduce output result “Problem Type T”).
providing the first predictive function to the client system (Para 0040 - A PPE 150 at a client device may be configured to perform problem prediction locally at the PPE 150 by receiving a set of problem prediction rules from PPS 140) enabling the client system to predict the first problem with the one or more devices based on changes to the first input variable, wherein the changes to the first input variable (Para 0040 - PPE 150 at the client device observes machine data, i.e. event data, in real-time at the device, applies observed machine data in real-time as input variable to the set of problem prediction rules in order to identify a predicted problem event at the client device; and Para 0098 - assume that a problem prediction rule is as follows: [Event Data 1, Event Data 4, Event Data 6 ==> Problem Type T] for a specific problem “Problem Type T”. So, a client device may dynamically monitor and predict whether the specific problem “Problem Type T” will happen at the client device based on determining whether observed data includes “Event Data 1, Event Data 4, Event Data 6”, wherein the “Event Data 1, Event Data 4, Event Data 6” are applied as changes to input variable of the problem prediction rule for the specific problem “Problem Type T”).
Akyamac does not explicitly teach 
processing the at least one dataset with a plurality of code modules to generate a plurality of corresponding diagnostic results, wherein each particular code module of the plurality of code modules is configured to process the at least one dataset to detect a potential for a particular problem associated with the one or more devices as a particular diagnostic result of the plurality of corresponding diagnostic results.
generating a first predictive function based on a first diagnostic result from a first code module configured to detect a first problem, wherein the first predictive function maps a first input variable to the first diagnostic result.
enabling the client system to predict the first problem with the one or more devices based on changes to the first input variable without obtaining a new dataset from the client system.
Liao teaches:
processing the at least one dataset with a plurality of code modules (Para 0042, 0044 – operational data may be received by the prognostic engine (PE) from the subsystems in order to provide estimated risk of the subsystems, Fig. 6 states the system includes a plurality of PE(s) PE 1-n; and Para 0070 - wherein the prognostic engine is operating based on a software application running on the prognostic engine) to generate a plurality of corresponding diagnostic results (Para 0045 – a measure of health may be determined based on the received operational data. As states on Fig. 6, PE 1 may generate one or more diagnostic results for subsystem 1-2, PE 2 may generate one or more diagnostic results for subsystem 3 and PE “n” may generate one or more diagnostic results for subsystem “n”), wherein each particular code module of the plurality of code modules is configured to process the at least one dataset to detect a potential for a particular problem associated with the one or more devices as a particular diagnostic result of the plurality of corresponding diagnostic results (Para 0045 – based on the received operation data, the prognostic engine may detect a potential for a specific problem associated with the one or more the subsystems. For example, where the system is a cluster of printers and each subsystem is a color printer, the measure of health indicating a potential for a specific problem as how close each toner of the color printer is to failure as a result of continued use, wherein the determined potential for a specific problem is a level of remaining of black toner, magenta toner, yellow toner, and cyan toner).
generating a first predictive function based on a first diagnostic result from a first code module configured to detect a first problem (Para 0068 – a prediction function may be generated and triggered to estimate how much time is left before “hx” reaches a failure threshold), wherein the first predictive function maps a first input variable to the first diagnostic result (Para 0060 – to consider the degradation of the subsystem, the prognostics information such as prediction of remaining useful life of the determined specific problem “RUL” can be used as an input variable to a risk predictive function “W” for risk measure of the subsystem)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Akyamac to include the teachings of Liao. The motivation for doing so is to resilient optimization and control for distributed systems.
Hayashi teaches:

enabling the client system to predict the first problem with the one or more devices based on changes to the first input variable without obtaining a new dataset from the client system (Claim 6 – the prediction function unit calculates a time point at which the calculated component utilization exceeds a predetermined threshold; and Para 0097 – The prediction function unit 71 is possible to predict a time point at which the performance of components of the system deteriorates as a function of the time, so input variable of the prediction function is time, without obtaining a new dataset from the components of the system. As stated at Fig. 16, each of “Database response time” and “Component utilization” value on broken line is predicted as a function of time. So, predicted values on the broken line of each of “Database response time” and “Component utilization” function is changed based on particular input variable time point in future such as next one time point, next two time points, next three time points… on the horizontal axis which indicates time points).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Akyamac to include the teachings of Hayashi. The motivation for doing so is able to predict a future 

Regarding claim 9, 

Claim 9 is analyzed and interpreted as a non-transitory computer readable storage media of claim 2.


Regarding claim 13, 

Claim 13 is analyzed and interpreted as a non-transitory computer readable storage media of claim 6.


Regarding claim 22, 

Claim 22 is analyzed and interpreted as a non-transitory computer readable storage media of claim 21.


Regarding claim 28, 

Claim 28 is analyzed and interpreted as a non-transitory computer readable storage media of claim 27.


Regarding claim 31, 

Claim 31 is analyzed and interpreted as a non-transitory computer readable storage media of claim 30.



Regarding claim 15,
Akyamac teaches an apparatus comprising: a network interface unit configured to communicate with an automated detection engine that processes datasets associated with devices of a client system to detect potential problems associated with the one or more devices; a memory; and a processor coupled to the network interface unit and the memory, the processor configured to:
obtain at least one dataset associated with one or more devices of a client system (Para 0037, 0050 - problem prediction system (PPS) 140 receives historical problem event data from Support Systems (SS) 130 and machine data from Problem prediction Element (PPE) 150 of network elements and client devices).
process the at least one dataset to generate a plurality of corresponding diagnostic results (Para 0037, 0039, 0060, 0062 – The PPS 140 and PPEs 150 are configured to cooperate to support generation of a set of problem prediction rules configured for use in predicting problem events within communication system 100. Based on received machine data, the PPS 140 applies the machine data to history data to generate correlated historical problem and machine data, such that historical problem data corresponding to a particular customer segment is matched to the machine data associated with that customer segment, so the reason and a potential problem associated with one or more network devices and client devices are determined).
generate a first predictive function based on a first the diagnostic result (Para 0037, 0062 – the PPS 140 uses associated historical problem and machine data to generate a set of problem prediction rules and a set of performance metrics associated with the set of problem prediction rules. Because the PPS may generate a set of problem prediction rules, so the generated rules may include a first rule, a second rule, a third rule…; and Para 0063 – For example, a problem prediction rule may be in the form of [Machine Data 1, Machine Data 2, . . . , Machine Data n] ==> Problem Type T, wherein the “Machine Data 1, Machine Data 2, . . . , Machine Data n” are input variable of the rule that will reduce output result “Problem Type T”).
provide the first predictive function to the client system (Para 0040 - A PPE 150 at a client device may be configured to perform problem prediction locally at the PPE 150 by receiving a set of problem prediction rules from PPS 140) enabling the client system to predict the first problem with the one or more devices based on changes to the first input variable, wherein the changes to the first input variable (Para 0040 - PPE 150 at the client device observes machine data, i.e. event data, in real-time at the device, applies observed machine data in real-time as input variable to the set of problem prediction rules in order to identify a predicted problem event at the client device; and Para 0098 - assume that a problem prediction rule is as follows: [Event Data 1, Event Data 4, Event Data 6 ==> Problem Type T] for a specific problem “Problem Type T”. So, a client device may dynamically monitor and predict whether the specific problem “Problem Type T” will happen at the client device based on determining whether observed data includes “Event Data 1, Event Data 4, Event Data 6”, wherein the “Event Data 1, Event Data 4, Event Data 6” are applied as changes to input variable of the problem prediction rule for the specific problem “Problem Type T”)
Akyamac does not explicitly teach 
process the at least one dataset with a plurality of code modules to generate a plurality of corresponding diagnostic results, wherein each particular code module of the plurality of code modules is configured to process the at least one dataset to detect a potential for a particular problem associated with the one or more devices as a particular diagnostic result of the plurality of corresponding diagnostic results.
generate a first predictive function based on a first diagnostic result from a first code module configured to detect a first problem, wherein the first predictive function maps a first input variable to the first diagnostic result.
enabling the client system to predict the first problem with the one or more devices based on changes to the first input variable without obtaining a new dataset from the client system.
Liao teaches:
process the at least one dataset with a plurality of code modules (Para 0042, 0044 – operational data may be received by the prognostic engine (PE) from the subsystems in order to provide estimated risk of the subsystems, Fig. 6 states the system includes a plurality of PE(s) PE 1-n; and Para 0070 - wherein the prognostic engine is operating based on a software application running on the prognostic engine) to generate a plurality of corresponding diagnostic results (Para 0045 – a measure of health may be determined based on the received operational data. As states on Fig. 6, PE 1 may generate one or more diagnostic results for subsystem 1-2, PE 2 may generate one or more diagnostic results for subsystem 3 and PE “n” may generate one or more diagnostic results for subsystem “n”), wherein each particular code module of the plurality of code modules is configured to process the at least one dataset to detect a potential for a particular problem associated with the one or more devices as a particular diagnostic result of the plurality of corresponding diagnostic results (Para 0045 – based on the received operation data, the prognostic engine may detect a potential for a specific problem associated with the one or more the subsystems. For example, where the system is a cluster of printers and each subsystem is a color printer, the measure of health indicating a potential for a specific problem as how close each toner of the color printer is to failure as a result of continued use, wherein the determined potential for a specific problem is a level of remaining of black toner, magenta toner, yellow toner, and cyan toner).
generate a first predictive function based on a first diagnostic result from a first code module configured to detect a first problem (Para 0068 – a prediction function may be generated and triggered to estimate how much time is left before “hx” reaches a failure threshold), wherein the first predictive function maps a first input variable to the first diagnostic result (Para 0060 – to consider the degradation of the subsystem, the prognostics information such as prediction of remaining useful life of the determined specific problem “RUL” can be 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Akyamac to include the teachings of Liao. The motivation for doing so is to resilient optimization and control for distributed systems.
Hayashi teaches:

enabling the client system to predict the first problem with the one or more devices based on changes to the first input variable without obtaining a new dataset from the client system (Claim 6 – the prediction function unit calculates a time point at which the calculated component utilization exceeds a predetermined threshold; and Para 0097 – The prediction function unit 71 is possible to predict a time point at which the performance of components of the system deteriorates as a function of the time, so input variable of the prediction function is time, without obtaining a new dataset from the components of the system. As stated at Fig. 16, each of “Database response time” and “Component utilization” value on broken line is predicted as a function of time. So, predicted values on the broken line of each of “Database response time” and “Component utilization” function is changed based on particular input variable time point in future such as next one time point, next two time points, next three time points… on the horizontal axis which indicates time points).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Akyamac to include the teachings of Hayashi. The motivation for doing so is able to predict a future performance of the information system for reducing a load of managing the performance of the information system.

Regarding claim 16, 

Claim 16 is analyzed and interpreted as an apparatus of claim 2.


Regarding claim 19, 

Claim 19 is analyzed and interpreted as an apparatus of claim 6.


Regarding claim 23, 

Claim 23 is analyzed and interpreted as an apparatus of claim 21.


Regarding claim 29, 

Claim 29 is analyzed and interpreted as an apparatus of claim 27.



Claims 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over Akyamac in view of Liao and Hayashi, and further in view Ishiou Publication No. US 2012/0185737 A1 (Ishiou hereinafter).

Regarding claim 24, the method of claim 1,
Akyamac teaches 
generating a second predictive function that is different from the first predictive function (Para 0037, 0062 – the PPS 140 uses associated historical problem and machine data to generate a set of problem prediction rules and a set of performance metrics associated with the set of problem prediction rules. Because the PPS may generate a set of problem prediction rules, so the generated rules may include a first rule, a second rule, a third rule…)
providing the second predictive function to the client system (Para 0040 - A PPE 150 at a client device may be configured to perform problem prediction locally at the PPE 150 by receiving a set of problem prediction rules from PPS 140), enabling the client system to predict the second problem with the one or more devices (Para 0037, 0062 – the PPS 140 uses associated historical problem and machine data to generate and send to the client a set of problem prediction rules and a set of performance metrics associated with the set of problem prediction rules. Because the PPS may generate and send to the client a set of problem prediction rules, so generated rules may include a first rule, a second rule, a third rule…; Para 0040 - PPE 150 at the client device observes machine data, i.e. event data, in real-time at the device, applies observed machine data in real-time as input variable to the set of problem prediction rules in order to identify a predicted problem event at the client device)
Akyamac does not explicitly teach 
the second predictive function based on a second diagnostic result from a second code module configured to detect a second problem, wherein the second predictive function uses the first diagnostic result as a second input to map the second input to the second diagnostic result or an associated severity level for the second diagnostic result.
Ishiou teaches:
the second predictive function based on a second diagnostic result from a second code module configured to detect a second problem (Para 0098 and Fig. 4 – as stating at Fig. 4, the second module “Prediction Error Calculation Function” 24b may generate a second prediction function such as Prediction Error Function |y-f(x)| in order to determine whether an error has been happened in the system), wherein the second predictive function uses the first diagnostic result as a second input to map the second input to the second diagnostic result or an associated severity level for the second diagnostic result (Para 0098 and Fig. 4 – Fig. 4 states that the second predictive function “Prediction Error Calculation Function” 24b uses the first diagnostic result f(x) of the first predictive function “Performance Prediction Function” 24a as a second input variable to map the second input variable to the second diagnostic result “y-f(x)” or an associated severity level for the second diagnostic result).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Akyamac to include the teachings of Ishiou. The motivation for doing so is able to estimate a fault which is possible to occur for detected correlation destruction.

Regarding claim 25, 

Claim 25 is analyzed and interpreted as a non-transitory computer readable storage media of claim 24.


Regarding claim 26, 

Claim 26 is analyzed and interpreted as an apparatus of claim 24.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DA T. TON whose telephone number is (571)272-9956. The examiner can normally be reached Mon-Fri (9am-5pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar A. Louie can be reached on 571-270-1684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DA T TON/Acting Patent Examiner of Art Unit 2445                                                                                                                                                                                                        
/YOUNES NAJI/Primary Examiner, Art Unit 2445